          Case 5:21-cv-03110-SAC Document 3 Filed 05/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JAMES DUANE PLOTTS,

               Petitioner,

               v.                                           CASE NO. 21-3110-SAC

DAMON ANDREWS, Undersheriff,
Decatur County Sheriff’s Office,

               Respondent.

                                            ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner is

housed at the Decatur County Jail in Oberlin, Kansas, and proceeds pro se. On April 23, 2021,

the Court entered a Notice of Deficiency and Order (Doc. 2) to Petitioner that described

deficiencies in his habeas corpus application and ordered Petitioner to cure those deficiencies on

or before May 24, 2021. Petitioner was warned that if he failed to comply within the prescribed

time, this action could be dismissed without further notice for failure to comply with the Court’s

order. The time in which Petitioner was required to comply has expired, and he has failed to cure

deficiencies by submitting his petition on the court-approved forms or paying the habeas filing

fee. Consequently, the Court dismisses this action, without prejudice, under Rule 41(b) of the

Federal Rules of Civil Procedure for failure to comply with a court order.

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.



                                                1
           Case 5:21-cv-03110-SAC Document 3 Filed 05/25/21 Page 2 of 2




(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Petitioner did not cure the deficiency in his habeas corpus application by either paying

the statutory filing fee of $5.00 or submitting a motion to proceed in forma pauperis. See 28

U.S.C. § 1914. Petitioner also failed to submit his petition on court-approved forms. As a

consequence, the Court dismisses this action without prejudice pursuant to Rule 41(b) for failure

to comply with the Court’s order.

        IT IS THEREFORE ORDERED BY THE COURT that this action is dismissed and

all relief is denied without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated May 25, 2021, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
